 

 

Case 2:21-cr-20002-SFC-KGA ECF No. 4, PagelD.21 Filed 01/06/21 Page 1of1

AO 83 (Rev. 06/09) Summons in a Criminal Case

UNITED STATES DISTRICT COURT

for the
Eastern District of Michigan

United States of America
v.

ZAFAR KHAN

2:21-cr-20002

 

Defendant
SUMMONS IN A CRIMINAL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

Indictment C1 Superseding Indictment 0 Information O Superseding Information O Complaint
O Probation Violation Petition © Supervised Release Violation Petition O Violation Notice © Order of Court

 

Theodore Levin U.S. Courthouse
Place: 931 W. Lafayette Courtroom No.: ZOOM

Detroit, MI 48226

 

 

 

Date and Time: 01/21/2021 1:00 pm

 

This offense is briefly described as follows:

WIRE FRAUD AND CONSPIRACY TO COMMIT WIRE FRAUD all in violation of 18 U.S.C. §§ 1343, 149 ED
CLERK'S OFFICE

JAN - 6 2021

U.S DISTRICT COURT

0 ICHIGAN
pue. JAN = 82021 EASTERN MIC

 

 

"Printed name and title

 

I declare under penalty of perjury that I have:

O Executed and returned this summons C) Returned this summons unexecuted

Date:

 

Server’s signature

 

Printed name and title

 
